Citation Nr: 1600825	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, for substitution purposes.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1980 to May 1981.  He passed away in October 2013; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In appealing this rating decision, the Veteran, in February 2009, elected the Decision Review Officer (DRO) review process.  See February 2009 Notice of Disagreement.  Later in January 2010, a Waco Regional Office DRO Officer conducted a de novo review and issued a statement of the case, which continued the denial of this claim.  See January 2010 Statement of the Case.  A timely VA Form 9 was received in March 2010.  

In the March 2010 VA Form 9, the Veteran waived a hearing on the appeal.  See March 2010 VA Form 9.  Thereafter, the RO issued a supplemental statement of the case in April 2010, December 2011, and October 2012, which continued the 10 percent rating for the Veteran's service-connected residuals of a fracture of the pelvis, with degenerative joint disease of the left hip.

Prior to October 10, 2008, the only recourse that would have been open to the Appellant to continue the claim of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121 (West 2014).  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.  VA has amended its regulations to clarify the rules and procedures regarding claims affected by 38 U.S.C.A. § 5121A.
In October 2013, while the case was in remand status, the Veteran died.  Consequently, in a January 2014 rating decision, the Appellant was notified that she was a valid substitute claimant for the appeal pending at the time of the Veteran's death.  See January 2014 Rating Decision.  As such, she brings the current claim without the restrictions imposed by 38 U.S.C.A. § 5121.  

A supplemental statement of the case was issued in October 2015.  See October 2015 Supplemental Statement of the Case.  Accordingly, the Appellant's case as a substitute claimant is properly before the Board for further appellate proceedings.  

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that an entitlement to a total disability rating based on an individual unemployability (TDIU) claim is not considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran was denied a formal TDIU claim in a March 2010 rating decision.  The Veteran had not expressed disagreement with the denial and no notice of disagreement was filed for the March 2010 rating decision.  However, in light of VA Fast Letter 13-13, the Board will remand the TDIU claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Appellant's case.

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
    


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, was not shown to be productive of at least impairment of the femur with malunion with moderate knee or hip disability; hip ankylosis; limitation of thigh flexion to 45 degrees; limitation of abduction of motion lost beyond 10 degrees; limitation of adduction, cannot cross legs; limitation of rotation, cannot toe-out more than 15 degrees of affected leg; and/or a flail joint.

2.  The Veteran's thigh had extension limited to 5 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent under Diagnostic Code 5255 for the residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2015).

2.  The criteria for a separate rating of 10 percent under Diagnostic Code 5251 for the residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

For an increased disability rating claim, VA is required to provide the Appellant with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Appellant regarding her increased rating claim for service-connected residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, was satisfied by way of two letters dated in August 2009.  See August 2009 Vazquez-Flores letter; see also August 2009 VCAA Notice Letter.  These letters informed the Appellant of what evidence was required to substantiate the claim for an increased rating and of the Appellant's and VA's respective duties for obtaining evidence.  These letters also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Appellant in the development of a claim.  This duty includes assisting the Appellant in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's statements and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Appellant has not identified any outstanding records that have not been requested or obtained. 

The Veteran was provided with VA examinations in January 2009 and June 2012.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, reviewed the Veteran's medical history and lay statements, and described the Veteran's residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the September 2013 remand directives, which requested the RO to: 1) obtain a copy of the decision that granted Social Security Administration (SSA) benefits to the Veteran, and 2) obtain the medical records upon which that decision was based.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable Laws

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window includes one year before the Veteran filed his claim for an increased rating for residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, and continues to the time of his death.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Appellant's claim.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected disability for the residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, has been rated under Diagnostic Code 5255 for impairment of the femur.  Diagnostic Code 5255 outlines the following rating criteria: an 80 percent rating will be assigned for impairment of femur, fracture of shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  See 38 C.F.R. § 4.71a, DC 5255.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The Board has considered the applicability of other diagnostic codes.  Disabilities of the hips and thighs are set forth in Diagnostic Codes 5250 through 5255.  Diagnostic Code 5250 is not applicable in the instant case because there has been no medical record indicating ankylosis of the left hip.  Diagnostic Code 5254 is not for application because there has been no medical evidence showing that the Veteran has a flail hip joint.

The applicable Diagnostic Codes for limitation of motion of the hip are 38 C.F.R. § 4.71a , Diagnostic Codes 5251, 5252 and 5253.  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (Diagnostic Code 5251); or where flexion is limited to 45 degrees (Diagnostic Code 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Where limitation of motion of either hip is noncompensable under Diagnostic Codes 5251, 5252, or 5253, a rating of 10 percent may be assigned where there is X-ray evidence of arthritis combined with limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003. 

Facts

The Veteran was afforded VA examinations in January 2009 and June 2012.

At the January 2009 examination, the Veteran complained of constant pain over the front of the pelvis, and rated the pain at level 3 (on a scale of 0 to 10).  See January 2009 VA Examination, page 3.  Additionally, the Veteran noted that the pain gradually increased as he stood up and walked around, and that, while sitting, he only put weight on his right hip.  Id.  He also remarked that walking three-fourths of a block increased the left hip and pelvic pain to level 10 and that, once he rested, the pain generally went back to baseline within 30 to 60 minutes.  Id.  As such, the examiner noted a lack of endurance for prolonged ambulation.  Id.  

On range of motion testing, the Veteran's left hip was noted to have normal range of motion.  Id. at 7.  His left hip flexion was 0 to 120 degrees, abduction was 0 to 45 degrees, adduction was 0 to 30 degrees, interior rotation was 0 to 40 degrees, and exterior rotation was 0 to 45 degrees.  Id. 

The January 2009 VA examiner noted pain and mild to moderate tenderness over the pelvis, anteriorly, within the pubis and pubic rami regions, in addition to pain at the end of internal rotation and at the end of abduction of the left hip.  Id.  Furthermore, the examiner noted mild to moderate tenderness over the supratrochanteric area without swelling.  Id.  Examination revealed normal left hip stability and also that repetitive movement against body weight did not decrease range of motion or function.  Id.

Thereafter, in June 2012, the Veteran underwent another VA examination.  At this examination, the Veteran was diagnosed with degenerative joint disease of the left hip.  See June 2012 VA Examination, page 1.  At this time, the Veteran reported that flare-ups did not impact the function of the hip and/or thigh.  Id. at 2.  

On range of motion testing, left hip flexion was from 0 to 120 degrees, with objective evidence of painful motion beginning at 0 degrees.  Id. at 4.  Left hip extension ended at 5 degrees, with objective evidence of painful motion beginning at 0 degrees.  Id.  Abduction was not lost beyond 10 degrees, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Id.  Adduction was not limited such that the Veteran could not cross his legs.  Id.  Left hip external rotation was from 0 to 40 degrees, with objective evidence of painful motion beginning at 0 degrees.  Id.  Left hip internal rotation was from 0 to 30 degrees, with objective evidence of painful motion beginning at 0 degrees.  Id.  Due to pain, the Veteran was not able to perform repetitive-use testing with three repetitions.  Id. 

With regards to additional limitations of the left hip and thigh, the Veteran was noted to have functional loss and functional impairment with less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Id. at 6-7.  However, at this time, the Veteran was not noted to have pain on palpation of the left hip.  Id.   

Upon muscle strength testing, the Veteran's hip flexion, hip abduction, and hip extension were noted to be at level 5 on a muscle strength scale of 0 to 5, indicating normal strength in all categories.  Id. at 7. 

Furthermore, the Veteran was not noted to have ankylosis of either hip joint, in addition to having no malunion or nonunion of the femur, and no flail hip joint or leg length discrepancies.  Id. at 7-8. 

As for assistive devices, the Veteran was noted to be constantly using a rolling walker as a normal mode of locomotion.  Id. at 10. 

Upon diagnostic testing of the hip, imaging studies confirmed left hip traumatic arthritis.  Id. at 11.  The examiner marked "no" to the question regarding whether the Veteran's hip and/or thigh condition impacted his ability to work.  Id.  In providing a rationale for this conclusion, this examiner noted that the Veteran was no longer employed at the time of the June 2012 VA examination, and that he had been recently diagnosed with lung cancer.  Id.  

VA Treatment Notes

A June 2008 primary care treatment consultation by Dr. J.K. noted that the Veteran ambulated with slow and uneven, but steady, gait.  See June 2008 Dr. J.K. Treatment Note.  At this time, the Veteran reported chronic pain in the pelvis and hips at level 6 (on a scale of 0 to 10).  Id. 

A Central Texas VA primary care physician evaluation from August 2008 noted that the Veteran had left hip and pelvis pain rated at level 8 and that the pain was getting worse.  See August 2008 Central Texas Health Care System (HCS) Treatment Note. 

A March 2009 Central Texas HCS nursing note remarked that the Veteran was able to ambulate without assistance.  See March 2009 Central Texas HCS Treatment Note.  Thereafter, a February 2010 Central Texas HCS nursing note remarked that the Veteran was able to ambulate and stand independently.  See February 2010 Nursing Initial Evaluation, Central Texas HCS.  At this time, he was noted to have pain in the hip, pelvis, and lower back.  Id.  

Additional Evidence 

Of note, SSA records reveal that the Veteran was deemed disabled as of September 2009 due to his non-small cell lung cancer.  See SSA Records, page 5. 

On his February 2009 notice of disagreement, the Veteran noted that his fractured pelvis/hip problem had caused him to quit his job because he could not sit or stand for more than 15 minutes.  See February 2009 notice of disagreement.  He also noted that he had to take pain medications daily in order to function.  Id.   

Analysis

At the onset, the Board acknowledges that the Veteran had complained of constant pain in the left hip and pelvis.  When examined by VA in January 2009 and June 2012, the Veteran complained of constant left hip and pelvis pain that increased in severity when walking and standing up.  Similarly, VA treatment records also documented the Veteran's complaints of left hip pain.  The Veteran was competent to report that he experienced pain which limited his activities.  Thus, the Board finds his assertions credible; however, the Board finds the medical evidence, which is also competent and credible, more probative in determining the Veteran's level of disability.  The January 2009 and June 2012 VA examination reports specifically document and address the Veteran's symptoms, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability, which were informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Veteran's clinical findings do not demonstrate left thigh flexion limited to 45 degrees or less, limitation of abduction of motion lost beyond 10 degrees, limitation of adduction causing an inability to cross legs, and limitation of rotation causing an inability to toe-out more than 15 degrees of the affected leg.  In fact, throughout the appellate period, the medical evidence of record demonstrates findings that fall well short of the criteria for even compensable limitation of motion under Diagnostic Codes 5252 and 5253.   

In addition, the Board finds that a separate rating is not warranted under Diagnostic Code 5254 because the claims file does not show the Veteran ever being diagnosed with a flail joint.  In fact, the June 2012 VA examiner specifically noted that the Veteran did not have a flail hip joint.
  
Similarly, the Board finds that a rating is not warranted under Diagnostic Code 5250 because the claims file does not show the Veteran ever being diagnosed with an ankylosis of the left hip.  In fact, the June 2012 VA examiner specifically noted that the Veteran did not have ankylosis of either hip joint.  

However, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5251, based on medical evidence that shows that the Veteran's left hip extension is limited to 5 degrees.  The Board resolves reasonable doubt in favor of the Veteran that this impairment probably more nearly reflects the impairment associated with the Veteran's left hip throughout the appeal period notwithstanding normal findings shown on VA examination in January 2009.     

Under Diagnostic Code 5255, a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  In this regard, the Board notes that in January 2009, the VA examiner noted a mild limitation of motion of the left hip, with mild to moderate tenderness over the pelvis, anteriorly.  Similarly, in June 2012, the VA examiner noted the Veteran's left hip and thigh impairment as causing functional loss, with less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference while sitting, standing, and weight-bearing.  Notably, however, neither of these VA examiners described the Veteran's residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, as a moderate hip disability.  During these VA examinations, the Veteran displayed pain upon motion, but also displayed a noncompensable range of motion (other than on extension).  

Therefore, an increased rating of 20 percent or higher for the Veteran's left hip disability based on evidence of malunion of the femur resulting in a moderate or marked knee or hip disability is not warranted throughout the appellate period.  An even higher rating under Diagnostic Code 5255 is not warranted because the medical evidence of record does not demonstrate that there has been an impairment of the femur with nonunion or a fracture of the femur.

The Board notes that, during the appellate period, the Veteran had been rated as 10 percent disabled for the residuals of a fracture of the pelvis, with degenerative joint disease of the left hip.  As discussed, at no point during the pendency of the claim had the evidence supported a finding for a higher disability rating.  For those reasons, the Board finds that the Appellant's claim for a disability rating in excess of 10 percent for the residuals of a fracture of the pelvis, with degenerative joint disease of the left hip is not warranted, and further finds that staged ratings are not appropriate.

Regarding the DeLuca criteria, the Board has considered whether factors including functional impairment and pain addressed under 38 C.F.R. § 4.10, 4.40, and 4.45 would warrant a higher rating, but finds an increased rating based on such factors is not warranted.  The Board notes that a June 2008 treatment note reported the Veteran walking with a slow and uneven gait, and that the January 2009 VA examination report reflected the Veteran's lack of endurance for prolonged ambulation, in addition to his hip motion being accompanied by pain.  However, the Board emphasizes that repetitive use testing during the January 2009 VA examination did not decrease the Veteran's range of motion or function.  

Similarly, the June 2012 VA examination reported the Veteran's left hip and thigh impairment as causing functional loss, with less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference while sitting, standing, and weight-bearing.  However, the June 2012 VA examination range of motion testing results were similar to the January 2009 VA findings, in that the June 2012 examiner noted only a mild limitation of motion of the left hip.  

The Board acknowledges that the Veteran was not able to perform repetitive-use testing at the June 2012 VA examination.  However, this fact, by itself, does not warrant a higher rating without additional functional limitations.  The Veteran's pain, in the absence of other functional impairment beyond being unable to walk or stand for prolonged periods of time, in addition to not being able to perform repetitive use testing solely due to pain, does not warrant the award of a 20 percent disability rating or greater for limitation of motion. 

Indeed, the Board took into account the ranges of motion that were reported to be limited by pain when applying the schedular criteria for the Veteran's left hip disability.  The evidence shows that he has limitation of motion, including due to pain, without flexion being limited to 45 degrees, or limitation of abduction beyond 10 degrees.  As noted previously, due to the extension of his thigh being limited to 5 degrees, the Board has already granted a separate rating of 10 percent under Diagnostic Code 5251.  Thus, assignment of additional disability based on DeLuca factors is not warranted.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively.). 

As such, while the term "moderate" knee or hip disability is not defined by law or regulation, the Board nonetheless finds that it must mean more than the extent of knee and hip disability reported by the January 2009 and June 2012 VA examiners and the extent of adverse symptomatology seen in the treatment records generated during this time period, even when taking into account the Veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, Mitchell.  

Consequently, for the appellate period, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected residuals of a fracture of the pelvis, with degenerative joint disease of the left hip under Diagnostic Code 5255.

Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's service-connected residuals of a fracture of the pelvis, with degenerative joint disease of the left hip are manifested by signs and symptoms such as pain, which impair his ability to stand or walk for long periods of time and perform tasks that necessitate prolonged ambulation.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to a left hip disability provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which was manifested by impairment in standing or walking for long periods and performing tasks which required long periods of ambulation.  In short, there is nothing exceptional or unusual about the Veteran's residuals of a fracture of the pelvis, with degenerative joint disease of the left hip disability because the rating criteria reasonably describe his disability level and symptomatology.

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate and consideration of the second step under Thun is not necessary.  Accordingly, referral for extraschedular consideration is not warranted. 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the appellate period, an increased rating in excess of 10 percent under Diagnostic Code 5255 for the service-connected residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, for substitution purposes, is denied.

For the appellate period, entitlement to a separate rating of 10 percent under Diagnostic code 5251 for the residuals of a fracture of the pelvis, with degenerative joint disease of the left hip, for substitution purposes, is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the TDIU claim can be properly adjudicated. 

Fast Letter 13-13 provides that if the Veteran has filed a notice of disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued. 

The Veteran filed a NOD in February 2009, initiating the above appeal for the February 2009 denial of his increased rating claim for his service-connected disability for the residuals of a fracture of the pelvis, with degenerative joint disease of the left hip.  In June 2008, the Veteran claimed TDIU due to his service-connected disabilities, to include the residuals of a fracture of the pelvis, with degenerative joint disease of the left hip.  The Veteran was denied a TDIU in a March 2010 rating decision.  A SOC or SSOC has not been issued for the claim of entitlement to a TDIU.  Thus, as this situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.

Accordingly, the case is REMANDED for the following action:
 
As the Veteran filed a NOD regarding an increased evaluation for his service-connected hip disability, and while the appeal was pending, the Veteran claimed TDIU due in part to the disability on appeal, and the March 2010 rating decision denied the TDIU claim, the AMC/RO should undergo appropriate action as set forth in Fast Letter 13-13.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


